PER CURIAM.
Sudhir S. Batchu, M.D. ("Defendant") appeals the grant of summary judgment in favor of Chandra B. Dommaraju, M.D. ("Plaintiff") finding Defendant liable on Plaintiff's breach of contract action. Defendant also appeals the judgment, entered after a hearing, awarding Plaintiff $141,830.68 in damages plus post-judgment interest and court costs on Plaintiff's breach of contract action.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decisions of the trial court are affirmed under Rule 84.16(b).